Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 1 of 15 PageID 89




                           Exhibit
                                     3
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 2 of 15 PageID 90
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 3 of 15 PageID 91
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 4 of 15 PageID 92
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 5 of 15 PageID 93
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 6 of 15 PageID 94
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 7 of 15 PageID 95
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 8 of 15 PageID 96
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 9 of 15 PageID 97
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 10 of 15 PageID 98
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 11 of 15 PageID 99
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 12 of 15 PageID 100
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 13 of 15 PageID 101
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 14 of 15 PageID 102
Case 2:18-cv-00560-SPC-MRM Document 16-3 Filed 10/11/18 Page 15 of 15 PageID 103




                                                                                      Admitted to Practice
                                                                              Florida, New York, Georgia and the
                                                                                       Federal Courts of
      April 17, 2018                                                                       New York
                                                                                            Florida
                                                                                            Georgia
      VIA EMAIL: ron2theprintshop.tv                                                       Colorado
      Mr. Ron Eikens                                                                         Texas
                                                                                           Arkansas
      Cigar Room Clubhouse LLC d/b/a Smokin Bull Cigar Room                             W.D. Michigan
      1803 Tamiami Trail North                                                          W.D. Tennessee
      Naples, FL 34102                                                                  Washington DC
                                                                             and the U.S. Dept. of Veterans Affairs

      Re:    Glynn v. Cigar Room Clubhouse LLC d/b/a Smokin Bull Cigar Room
             Our File No.: 00248-0014

      Dear Mr. Eikens,

      We write this follow up letter on behalf of our client Bryan E. Glynn, for the purposes
      of resolving a case of copyright infringement against you by our client. This demand is
      privileged from disclosure pursuant to FRE Rule 408.

      Enclosed please find our prior letter dated February 12, 2018, wherein we detailed the
      basis of the copyright infringement claim against you, including the evidence of
      infringement.

      We note that a review of the accused infringing webpage shows that the infringement
      has been removed. However, this does not dispose of our client’s claim. It is imperative
      that you respond to us. If we do not hear back from you, we will be forced to take
      further steps to protect our client’s rights including by filing a lawsuit against you. We
      also repeat our demand that you tender this claim to your insurance carrier. We look
      forward to your prompt response.

      Sincerely,

      Schneider Rothman Intellectual Property Law Group, PLLC




      Joel B. Rothman
      Board Certified in Intellectual Property Law

      JBR/jcj
      Enclosure
